PRESENT: Hassell, C.J., Lacy, Keenan, Koontz, Kinser, and
Lemons, JJ., and Carrico, 1 S.J.

JAMES ALLEN SMITH, JR.

v.   Record No. 021583      OPINION BY JUSTICE ELIZABETH B. LACY
                                       February 28, 2003
COMMONWEALTH OF VIRGINIA

               FROM THE COURT OF APPEALS OF VIRGINIA


      In this appeal, James Allen Smith, Jr., argues that his

convictions for first-degree murder and use of a firearm in

the commission of first-degree murder should be reversed

because the trial court erred in admitting expert opinion

testimony on "blood spatter analysis." 2   Because we conclude

that blood spatter analysis is a matter for expert testimony

and that a sufficient evidentiary foundation for that opinion

testimony was established in this case, we will affirm the

convictions.

      On February 7, 2000, Officer Mark Jones went to Smith's

residence in Henrico County in response to a call.     In a

bedroom, Jones found Tracey L. Chandler lying on her back on

the bed with her feet on the floor.   There were six bullet

entry wounds in her body:   behind her right ear, in the right


      1
       Chief Justice Carrico presided and participated in the
hearing and decision of this case prior to the effective date
of his retirement on January 31, 2003.
     2
       This analysis is alternately referred to as "blood stain
pattern analysis" and "blood splatter analysis." We use the
phrases interchangeably in this opinion.
side of her chest, in her mouth, in her right hand, and above

her left and right knee caps. 3     Dr. Deborah Kay, the assistant

medical examiner, testified that Chandler bled to death,

although the wound behind her ear was potentially lethal.

        Smith was subsequently indicted for the first-degree

murder of Chandler and the use of a firearm in the commission

of first-degree murder in violation of Code §§ 18.2-32, -53.1.

At trial, Smith testified that he shot Chandler in self-

defense when she attacked him with a needle during an argument

over Chandler's drug use.      Smith testified that Chandler was

standing when he fired the first three shots and that she sat

down and rose again before he fired again.

        Over Smith's objections, Norman Tiller testified as an

expert in blood stain pattern analysis.      Tiller stated that,

based on his analysis of the impact spatter blood stains on

the victim's pants, Chandler was not standing when she was

shot.       The jury convicted Smith of the crimes charged, and the

trial court sentenced him to a total of 28 years'

imprisonment.      The Court of Appeals refused Smith's petition

for appeal by order.       Smith v. Commonwealth, Record No. 2402-

01-2, June 20, 2002.




        3
       One bullet may have passed through Chandler's hand into
her leg.

                                    2
     We awarded Smith an appeal limited to the assignments of

error regarding the admission of the blood stain pattern

analysis.    Smith contends that blood spatter analysis is not a

reliable science, and that the trial court should not have

allowed "a purported expert" to offer opinion testimony on the

subject.    Smith also contends that, even if such analysis is

reliable, the opinion testimony should not have been admitted

in this case because the Commonwealth failed to establish a

sufficient evidentiary basis or foundation for such opinion

testimony.   We consider these arguments in order.

                                     I.

     As explained by Tiller, blood stain pattern analysis is

the analysis of the "shape, size and configuration of blood

stains at a crime scene or on a piece of physical evidence."

Depending on the type of stain and the circumstances, a number

of different conclusions can be reached, such as the cause of

the stain, its point of origin, and the direction in which the

blood droplets were going at impact.      The analysis involves

the application of principles of physics, chemistry, biology,

and mathematics.   Many jurisdictions have held that blood

spatter analysis is reliable because it is "clearly a well–

recognized discipline, based upon the laws of physics, which

undoubtedly assist[s] the jurors in understanding what

occurred."    State v. Rodgers, 812 P.2d 1208, 1212 (Idaho


                                 3
1991).   The Supreme Court of Minnesota stated that "the

results of blood splatter analysis are generally accepted in

the scientific as well as the judicial community" noting that

because the techniques are based on "the well-settled sciences

of chemistry and physics, the reliability of the technique may

be appropriate for judicial notice."       State v. Moore, 458

N.W.2d 90, 98 & n.6 (Minn. 1990).       See also Danny R. Veilleux,

Annotation, Admissibility, in Criminal Prosecution, of Expert

Opinion Evidence as to "Blood Splatter" Interpretation, 9

A.L.R. 5th 369, §§ 1(a), 7(a)(1993).

     Smith argues that this analysis and its attendant

conclusions should not be accepted because no reliable and

valid method exists to test it.       The lack of validity of blood

spatter analysis, according to Smith, rests on the fact that

human beings cannot be used to conduct experiments testing

theories of the "science."   Shooting bullets into blood soaked

sponges or other substances cannot accurately replicate the

results of blood spatter from wounds to human beings, Smith

asserts.

     We held that blood spatter evidence was admissible expert

testimony in Compton v. Commonwealth, 219 Va. 716, 727, 250

S.E.2d 749, 756 (1979), and Stewart v. Commonwealth, 245 Va.

222, 240, 427 S.E.2d 394, 406 (1993).      In Stewart, we rejected

the defendant's contention that blood spatter evidence was not


                                  4
reliable.   Id.   To the extent that the ability to test a

method of analysis is relevant in assessing whether expert

opinion based on that discipline is admissible, we note that

many of the specific physical elements of blood spatter

analysis are capable of being tested using the laws of physics

and chemistry, and by employing principles of gravity,

inertia, and viscosity.   In accordance with other

jurisdictions, we adhere to the view that this form of

scientific analysis can form a basis for admissible proof upon

an appropriate foundation.   Accordingly, we conclude that the

trial court did not err in concluding that blood spatter

analysis was a reliable science based on our prior decisions

affirming the admission of such evidence.

                                      II.

     Smith also asserts that, even if blood spatter analysis

is a reliable science, Tiller's testimony in this case should

not have been admitted because the Commonwealth failed to

provide an adequate foundation.

     At trial, Tiller testified about the characteristics of

the shapes and patterns of blood stains depending on the

source of the blood and other factors.      Tiller explained that

when a bullet enters the body and blood leaves the body

through the entry wound, the type of blood stain is known as

"impact spatter."   The blood under these conditions, following


                                  5
"the path of least resistance," exits the entry wound in a

conical pattern, and eventually falls to the ground.   The

greater the force of the impact, the smaller the droplets of

blood that are expelled from the wound.   Tiller testified that

when these droplets strike a surface at a perpendicular angle,

the resulting blood stain is circular.    If the resulting blood

stain is elliptical in shape, it may be concluded that the

blood droplet struck the surface at an angle.

     Tiller assumed that the 18 blood spots found on the leg

of Chandlers' pants were her blood.   All but two of the blood

spots on the pants were circular in shape, which is consistent

with the blood striking the pants at a perpendicular angle.

Furthermore, Tiller found almost no impact spatter blood on

the pants below the knees, on the back of the pants, or on

Chandler's shirt.   Based on these facts, Tiller concluded that

Chandler was not standing at the time she was shot.

     Tiller also testified that, most commonly, the source of

impact spatter is a head wound because of the great amount of

blood in the head and because the head is not generally

covered with clothing which could deflect or block the direct

travel of the blood.   Therefore, in Tiller's opinion, the

wound to Chandler's mouth was the most likely source of the

spots of blood found on Chandler's pants.




                                6
     Tiller testified that he could not rule out Chandler's

hand as a source of the blood spatter on the pants, but that,

in his opinion, her hand was not a likely source.   Chandler's

hand showed a bullet entry wound on the back and the exit

wound made by that bullet was on her right palm.    Exit wounds,

according to Tiller, cause more blood spatter than entry

wounds.   If the hand wound had been the source of the blood on

Chandler's pants, Tiller testified that he would have also

expected to see blood spatter below the knees of her pants and

above the waistline on her shirt.   There was no such blood.

     Smith argues that no adequate foundation was laid for

Tiller's opinion testimony because only three of the 18 blood

spots on the pant's legs had been proven to be Chandler's

blood, because Tiller could not rule out the wound to

Chandler's hand as the source of the blood spots, and because

there was no evidence that stains on the bedclothes were blood

or how long the blood stains had been on the pants.

     Determining whether an adequate foundation has been laid

for the admission of an expert opinion is an exercise of the

trial court's discretion, to be made in light of all the

testimony produced.   See Brown v. Corbin, 244 Va. 528, 531,

423 S.E.2d 176, 178 (1992).   In this case, the trial court

held that the evidence provided a sufficient basis for the

expert's opinion testimony because (1) the victim's blood had


                                7
been identified by DNA testing within the same area on each of

the two legs of the pants allowing the jury to "reasonably

conclude that the other spots were also the victim's blood;"

and (2) there was sufficient basis to allow the expert to

opine on which wound most likely caused the blood spatter on

the pants.   The trial court concluded that the objections made

by Smith went to the weight of the evidence, not its

admissibility.   We cannot say, based on the record in this

case, that the trial court abused its discretion in

determining that the Commonwealth produced an adequate factual

foundation for the introduction of Tiller's expert opinion

testimony.

     Accordingly, for the reasons stated, we will affirm the

judgment of the Court of Appeals.

                                                       Affirmed.




                                8